Exhibit 10.41

NOBLE CORPORATION

2013 SHORT TERM INCENTIVE PLAN

Section 1. Purpose

The success of Noble Corporation (“Noble”) and its subsidiaries (collectively,
unless the context otherwise requires, the “Company”) is a result of the efforts
of all key employees. In order to focus each employee’s efforts on optimizing
the Company’s overall results, operationally and financially, the Company
maintains this Short Term Incentive Plan (the “Plan”) to reward employees for
successful achievement of specific goals.

An effective incentive plan should both align employee interests with those of
shareholders and motivate and influence employee behavior. Key positions within
the Company have the ability to make a positive contribution to key factors that
increase shareholder value. These factors can be quantified and measured through
achievement of various financial and operational targets, such as safety and
cash operating margins. The objectives of using such targets in the formulation
of the specific Company goals are to link an employee’s annual incentive award
more closely to the creation of shareholder wealth and to promote a culture of
high performance and an environment of team work.

Section 2. Participation and Eligibility

Full-time shore-based employees and select offshore employees (Rig Managers,
Assistant Rig Managers and Captains) are eligible for consideration of a bonus
under the Plan, subject to the approval of the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of Noble. Each such
employee will be considered either a “corporate employee” or a “division
employee” for purposes of adjustment of such employee’s target bonus pursuant to
Section 7.

To be eligible to receive a bonus payment with respect to a Plan year, an
employee must be actively employed by the Company on the last day of such Plan
year and must continue to be employed through the date on which bonus payments
for such Plan Year are made. An employee shall not be eligible to receive any
bonus payment if the employee’s employment with the Company terminates for any
reason, either voluntarily or involuntarily, before that date on which bonus
payments for a Plan year are made. The Plan year shall be the calendar year.

Notwithstanding the foregoing, in the event of death, disability or retirement,
the employee or estate of the former employee may receive a pro-rated payment
from the Plan, at the discretion of the Committee and the Chief Executive
Officer (the “CEO”). For purposes of the Plan, “disability” means any
termination of employment with the Company or an affiliate of the Company
because of a long-term or total disability, as determined by the Committee and
CEO, and “retirement” means a termination of employment with the Company on a
voluntary basis by a person if, immediately prior to such termination of
employment, the sum of the age and the number of years of continuous service of
such person with the Company (or affiliate) is equal to or greater than 60.



--------------------------------------------------------------------------------

Section 3: Plan Funding

The award pool (the “Aggregate Bonus Pool” or the “Pool”) will equal the sum of:
(1) all eligible participants’ target bonuses (“Aggregate Target Bonuses”), plus
(2) up to 20% of the Aggregate Target Bonuses. For purposes of calculating the
Aggregate Target Bonuses, a 6% target bonus percentage will be used for those
employees covered under the Plan that do not have a formal target bonus
percentage. The Aggregate Bonus Pool will only be established when the EBITDA
goal is achieved at or above the threshold performance level (ref. Annex I).
EBITDA will be defined as the Company’s earnings before the deduction of
interest, tax, depreciation and amortization expenses, subject to adjustment to
exclude extraordinary gains or losses

Section 4. Administrative Procedures

During the fourth quarter of each year, the Company will commence preparation of
budgets and forecasts for the succeeding Plan year. The Board will approve the
budget for the Plan year not later than March 31st of such Plan year.

Goals for a Plan year for each of the categories in Section 6 will be compiled
by management and submitted to the Committee for approval at the first regularly
scheduled Committee meeting of each new Plan year. The specific goals
established for the Plan year will be set forth in an Annex I to this Plan for
such Plan year, and the Annex I hereto for each Plan year shall be incorporated
into and made a part of this Plan for such Plan year.

If, after the establishment of goals for a Plan year, the budget changes
substantially due to subsequent events, such as the acquisition or sale of
assets or any unforeseen event that impacts the Company or industry as a whole,
then the CEO shall, at his discretion, recommend to the Committee the adjustment
of the respective goals in order that they may not be adversely impacted by such
an event. Any such revised goals shall be applicable to the Plan year from and
after the time of their approval.

Section 5. Target Bonus

The target bonus for an employee is an amount equal to the employee’s salary at
the end of the Plan year multiplied by the assigned target bonus percentage.
Except for offshore employees, 50% percent of this amount is eligible to be paid
based on the achievement of the stated goals under the Plan pursuant to the
terms outlined in Sections 6 and 7 and Annex I, and 50 percent will be based on
merit, individual and team performance and/or additional selected criteria.
Target bonuses for offshore employees are rig-specific and fully based on the
safety results of the rig. Target bonuses range from 4 percent to 100 percent.
For purposes of calculating the Aggregate Target Bonuses (Section 3), a 6%
target bonus will be used for those employees covered under the Plan that do not
have a formal target bonus percentage. Assigned percentages are intended to be
both internally equitable and externally competitive.

 

2



--------------------------------------------------------------------------------

Section 6. Goal Categories and Weightings

Goals for the following categories will be approved by the Committee for each
Plan year. Such goals will then be set forth in the Annex I to this Plan for
such Plan year. The relative weighting assigned to each goal will be as set
forth below subject to annual review by the Committee.

 

Corporate Goals

   Assigned Weight

1.     Company EBITDA

   65.0%

2.     Company Safety Results

   35.0%

Division Goals

   Assigned Weight

1.     Division Cash Operating Margin

   65.0%

2.     Division Safety Results

   17.5%

3.     Company Safety Results

   17.5%

Section 7. Determination of Awards

The respective employee target bonuses determined pursuant to Section 5 for a
Plan year are subject to adjustment as set forth in this Section to reflect the
levels of achievement of the specific, predetermined goals for such Plan year.
Any bonus multiplier achieved will be applied to the stated corporate and
division goals, pursuant to the terms of the Plan. In addition, a maximum bonus
multiplier of 2.0 may be applied to the portion of the award that is based on
merit, individual and team performance and/or additional selected criteria,
subject to the approval of the Committee and CEO, as stated in Section 8 of this
document. The aggregate total of these awards will be the “Aggregate Calculated
Pool”.

For example, if the bonus target pursuant to Section 5 is $10,000, and if the
cumulative goal achievement for financial and safety goals described in
Section 6 is 1.2, the adjusted bonus target would be $12,000 ($10,000 x 1.2);
$6,000 for Section 5 goal achievement, $6,000 for individual achievement. If the
manager’s recommendation for individual achievement is 0.8 (or 80%), the
formula-driven bonus adjusts to $10,800 ($6,000 x 0.8 = $4,800 for individual
achievement + $6,000 for Section 5 goal achievement). The bonus amount may
further adjust pursuant to the terms of the Plan as described in Section 8.

Subject to the determination by the Committee of a sufficient bonus pool for a
Plan year pursuant to Section 8, the bonus payable to an eligible employee will
be an amount equal to such employee’s target bonus amount multiplied times the
applicable multiplier determined per the Annex I schedule. Amounts may be
adjusted for employees hired or promoted during the Plan year considering length
of service or time in position. Note that if on a cumulative basis the sum of
the awards in the Aggregate Calculated Pool is greater than the Aggregate Bonus
Pool (Section 3) bonuses will be further adjusted on a pro-rata basis to remain
within the constraints of the Pool.

 

3



--------------------------------------------------------------------------------

Section 8. Review and Approval Process

After the end of each Plan year, the Committee, in its best business judgment,
will make the final determination on the size of the Aggregate Bonus Pool for
such Plan year. All bonus calculations, allocations and recommendations are
subject to review and approval by the Committee.

Managers having responsibility for recommending the allocation of bonuses to
eligible employees shall submit their recommended bonus based on their
performance and contributions to the Executive Vice President and the CEO for
review and approval. Notwithstanding anything otherwise contained in this Plan,
the Committee and the CEO (and any delegated designee of the CEO) shall have the
authority to adjust individual bonus amounts as deemed to be appropriate for any
reason, including, but not limited to, company or division performance,
individual employee performance, employee conduct, etc.

Section 9. At-Will Employment

Nothing in the Plan guarantees or constitutes a contract for any specific term
of employment or otherwise limits the Company’s or an employee’s right to
terminate the employment relationship for any reason at any time.

 

4



--------------------------------------------------------------------------------

ANNEX I

2013 GOALS

 

1. EBITDA (100% Plan funding; 65% weighting for Corporate)

The Aggregate Bonus Pool will be determined considering EBITDA achievement
relative to established goals as set forth in the table below and using the
Bonus Pool Multiplier outlined in the table below. The following table will also
be used to determine achievement and the associated Bonus Pool Multiplier with
respect to the Company EBITDA goal. Values between those listed are interpolated
on a linear basis.

 

Bonus Pool Multiplier    0.50    1.0    2.0 Level of Achievement    Threshold
(75%)    Target (100%)    Maximum (115%)

 

2. Cash Operating Margin (65% weighting for Divisions)

Cash operating margin is defined as contract drilling revenues less contract
drilling cost including reimbursables. In accordance with the schedules below,
the Bonus Pool Multiplier with respect to cash operating margin will be applied
to the cash operating margin component of the Division goal category for
applicable employees. Values between those listed are interpolated on a linear
basis.

 

Bonus Pool Multiplier    0.50    1.0    2.0 Level of Achievement    Threshold
(75%)    Target (100%)    Maximum (115%)

 

3. Safety (35% weighting)

The Company’s safety objective each year is to provide a strong focus on an
injury free workplace. The Company’s goal, for purposes of this Plan, is to
achieve an improvement in the Lost Time Incident Rate (“LTIR”) as compared to
the industry average, as evidenced by the International Association of Drilling
Contractors (“IADC”). Values between the target and maximum performance levels
are interpolated on a linear basis.

 

Bonus Pool Multiplier    0.50    1.0    2.0 Level of Achievement    Threshold   
Target    Maximum Company or Division Goal    Year-over-year improvement over
internal LTIR    < IADC industry average    < 90% of IADC industry average

The IADC normally publishes industry safety statistics in late February for the
previous calendar year operating period, therefore, for the purpose of this
Plan, the IADC industry average will be measured over the preceding twelve month
period, ending September 30, 2013.

 

A-1